Opinion issued June 17, 2010
     











In The
Court of Appeals
For The
First District of Texas




NO. 01-10-00450-CV




IN RE JOSEPH LEE SHAWN FROST, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relator, Joseph Lee Shawn Frost, challenges
the trial court’s June 3, 2010 order imposing attorney fees and death-penalty
sanctions.     
On June 16, 2010, Frost moved to dismiss the petition for writ of mandamus. 
We dismiss the petition for writ of mandamus.  All outstanding motions are overruled
as moot. 
 
Per Curiam 
 
Panel consists of Justices Jennings, Alcala, and Massengale.